DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 8/11/2022 have been entered, wherein claims 5-8 and 11 are withdrawn. Accordingly, claims 1-4, 9, 10 and 12 have been examined herein. The previous claim objections have been withdrawn due to Applicant’s amendments. This action is Final. 
Specification
2. The disclosure is objected to because of the following informalities: 
The amendments include language drawn to “selectively maintaining” and selectively applies”. The disclosure provides support for these terms. However, the specification does not specifically include the terms “selectively maintaining” and “selectively applies”. Add these terms to the specification in order to provide proper written support for the claim limitations. 
Appropriate correction is required.
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Claim 1, “an article comprising a motor” should read “an article comprising: a motor”
Claim 1, indentations should be added before each of the following terms in order to improve clarity: “a motor”, “a backup pad…” and “means for selectively maintaining…”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taek (KR 20130082235).
Regarding claim 1, Taek teaches an apparatus for treating a surface of an article (fig. 5) comprising a motor (fig. 5, motor 1; last paragraph of page 3 of the attached translation), a backup pad attached to the motor and driven by the motor (see Taek’s annotated fig. 5 below, last paragraph of page 3 of the attached translation, and means for selectively maintaining a non-uniform contact pressure to the backup pad (Taek does not explicitly teach means for selectively maintaining a non-uniform contact pressure to said backup pad of the effector. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to selectively apply and/or maintain a non-uniform contact pressure to the surface via the connector, frame and backup pad of the effector (see annotated figs. below). Specifically, the connector applies the force selectively applied to the extension by the operator. When the operator applies a downward force to the handle 62 (of the extension), the bearing 44 will reach a maximum deflection and a non-uniform contact pressure will be applied to the surface via the connector, frame and backup pad of the effector, wherein when the non-uniform contact pressure is applied to the surface, the non-uniform contact pressure is also applied to the backup pad of the effector. Doing so would allow the operator to reduce the processing time by focusing efforts on specific surface areas that require more attention. Additionally, doing so would allow the operator to selectively apply/maintain more pressure to areas of the surface that require more processing. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the surface via the effector when the effector crosses over debris or non-uniform surfaces. Further, it would have been obvious to a person having ordinary skill in the art that the pressure distribution across the backup pad of the effector is dependent on the work surface shape and geometry. Lastly, Taek’s apparatus is capable of selectively maintaining a non-uniform contact pressure to the backup pad. Doing so would allow Taek’s apparatus to function as intended.).  

    PNG
    media_image1.png
    361
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    860
    585
    media_image2.png
    Greyscale

Regarding claim 2, Taek teaches an apparatus for treatment of a surface (fig. 5) comprising
 a frame (see Taek’s annotated fig. 5 below) for holding an effector for treating said surface (see Taek’s annotated fig. 5 below) and 
a connector (see Taek’s annotated fig. 5 below. The connector is being interpreted as the structure within the elliptical callout excluding the extension and the frame) configured to attach said frame to an extension (See Taek’s annotated fig. 5 below. The connector is configured to attach said frame to the extension) that controls contact between said effector and said surface (The extension allows the operator to control contact between said effector and said surface; fig. 5, paragraph 0029 of the attached translation), 

    PNG
    media_image2.png
    860
    585
    media_image2.png
    Greyscale

wherein said connector selectively applies a force to said frame that results in maintenance of a non-uniform contact pressure between said effector and said surface (Taek does not explicitly teach the connector selectively applies a force to said frame that results in maintenance of a non-uniform contact pressure between said effector and said surface. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to selectively apply and/or maintain a non-uniform contact pressure to the surface via the connector, frame and effector. Specifically, the connector applies the force selectively applied to the extension by the operator. When the operator applies a downward force to the handle 62 (of the extension), the bearing 44 will reach a maximum deflection and a non-uniform contact pressure will be applied to the surface via the connector, frame and effector. Doing so would allow the operator to reduce the processing time by focusing efforts on specific surface areas that require more attention. Additionally, doing so would allow the operator to selectively apply more pressure to areas of the surface that require more processing. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the surface via the effector when the effector crosses over debris or non-uniform surfaces. Further, it would have been obvious to a person having ordinary skill in the art that the pressure distribution across the effector is dependent on the work surface shape and geometry. Lastly, Taek’s apparatus is capable of selectively applying and maintaining a non-uniform contact pressure to the work surface via the effector. Doing so would allow Taek’s apparatus to function as intended.).  
Regarding claim 3, Taek teaches the claimed invention as rejected above in claim 2. Additionally, Taek teaches wherein said frame comprises: a first bearing for mounting said effector to said frame for rotation about a first axis (see Taek’s annotated fig. 5 below. Taek teaches a first bearing 44 for mounting said effector to said frame. Because the bearing 44 is a spherical bearing (paragraph 0034 of the attached translation), it has multiple rotational axes. For the purposes of examination, the first axis is being interpreted as into the page (see Taek’s annotated fig. 5 below)) and said connector applies a torque to said frame about a second axis transverse to said first axis (see Taek’s annotated fig. 5 below, paragraphs 0032-0033 of the attached translation).  

    PNG
    media_image3.png
    443
    458
    media_image3.png
    Greyscale

Regarding claim 4, Taek teaches the claimed invention as rejected above in claim 3. Additionally, Taek teaches wherein said connector comprises:
 a plate (fig. 5, structure indicated by element number 30 is being interpreted as a plate) connected to said frame (fig. 5), 
a second bearing (fig. 5, bearing 54), and 
a post rotationally received in said second bearing for rotation about said second axis (see Taek’s annotated fig. 5 below. paragraphs 0032-0033 of attached translation; Fig. 5 teaches a post rotationally received in said second bearing for rotation about said second axis.),

    PNG
    media_image4.png
    323
    467
    media_image4.png
    Greyscale
 
wherein said post applies said torque to said frame (fig. 5; paragraphs 0032-0033 of attached translation).  
Regarding claims 9 and 10, Taek teaches the claimed invention as rejected above in claims 3 and 4. Additionally, Taek teaches wherein said connector further comprises a rotary actuator (fig. 5, the actuator 1 in the form of a motor is being interpreted as a rotary actuator; last paragraph of page 3 of the attached translation).  
Regarding claim 12, Taek teaches a method of treating a surface (fig. 5) comprising
 moving an extension (see Taek’s annotated fig. 5 below. The operator controls the apparatus via the extension (paragraph 0029 of the attached translation)) having mounted thereon an apparatus for treatment of said surface (see Taek’s annotated fig. 5 below) said apparatus comprising a frame (see Taek’s annotated fig. 5 below) holding an effector for treating said surface (see Taek’s annotated fig. 5 below) and a connector attaching said frame to said extension (see Taek’s annotated fig. 5 below. The connector is being interpreted as the structure within the elliptical callout excluding the extension and the frame); 

    PNG
    media_image2.png
    860
    585
    media_image2.png
    Greyscale

operating said extension to provide contact between said effector and said surface (The operator controls the apparatus via the extension to provide contact between said effector and said surface (paragraph 0029 of the attached translation)), 
wherein said connector selectively applies a force to said frame that results in maintenance of a non-uniform contact pressure between said effector and said surface (Taek does not explicitly teach the connector selectively applies a force to said frame that results in maintenance of a non-uniform contact pressure between said effector and said surface. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to selectively apply and/or maintain a non-uniform contact pressure to the surface via the connector, frame and effector. Specifically, the connector applies the force selectively applied to the extension by the operator. When the operator applies a downward force to the handle 62 (of the extension), the bearing 44 will reach a maximum deflection and a non-uniform contact pressure will be applied to the surface via the connector, frame and effector. Doing so would allow the operator to reduce the processing time by focusing efforts on specific surface areas that require more attention. Additionally, doing so would allow the operator to selectively apply more pressure to areas of the surface that require more processing. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the surface via the effector when the effector crosses over debris or non-uniform surfaces. Further, it would have been obvious to a person having ordinary skill in the art that the pressure distribution across the effector is dependent on the work surface shape and geometry. Lastly, Taek’s apparatus is capable of selectively applying and maintaining a non-uniform contact pressure to the work surface via the effector. Doing so would allow Taek’s apparatus to function as intended.).
Response to Arguments
5. Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is very different from the Taek machine. Specifically, applicant argues the Taek machine is specifically designed to follow the curvature of a surface being treated. To do that Taek provides a ball and socket mechanism 44 which allows the sweeping wheel to follow the curvature of the surface being treated. Thus, the machine of Taek responds instantaneously to an uneven pressure on the sweeping wheel to equalize pressure across the sweeping wheel. Applicant argues the two machines are so different that nothing in the Taek disclosure would have led the person of ordinary skill in the art to the invention claimed herein. The examiner respectfully disagrees. The current claim language does not concisely claim the instant invention in a way to prevent Taek from reading on the claim limitations. Taek does not explicitly teach the connector selectively applies a force to said frame that results in maintenance of a non-uniform contact pressure between said effector and said surface. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to selectively apply and/or maintain a non-uniform contact pressure to the surface via the connector, frame and effector. Specifically, the connector applies the force selectively applied to the extension by the operator. When the operator applies a downward force to the handle 62 (of the extension), the bearing 44 will reach a maximum deflection and a non-uniform contact pressure will be applied to the surface via the connector, frame and effector. Doing so would allow the operator to reduce the processing time by focusing efforts on specific surface areas that require more attention. Additionally, doing so would allow the operator to selectively apply more pressure to areas of the surface that require more processing. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the surface via the effector when the effector crosses over debris or non-uniform surfaces. Further, it would have been obvious to a person having ordinary skill in the art that the pressure distribution across the effector is dependent on the work surface shape and geometry. Lastly, Taek’s apparatus is capable of selectively applying and maintaining a non-uniform contact pressure to the work surface via the effector. Doing so would allow Taek’s apparatus to function as intended. See above rejection for more details. 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723